DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 21-25 are pending.  Claims 10-20 are canceled.  Claims 24-25 are newly added.  Claims 1, 4 and 8 are amended.   Claims 3 and 7 are withdrawn as being drawn to a non-elected invention or species.  Claims 1-2, 4-6, 8-9 and 21-25 are examined on their merits in light of the elected species of a red blotch on the skin as the skin condition to be improved, reduction of the appearance of redness as the reason for treatment, the inhibition of Nitric Oxide Synthase as the capability of the Myrothamnus flabellifollia extract and a serum as the formulation type.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112


Rejections Maintained/New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
The rejection of claims 1-2, 4-6, 8-9 and 21-23 and newly applied to claim 24 under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004),  Dilallo et al. US 2006/0198800 (9/7/2006) and Cals-Grierson et al. US 2005/0238613 (10/27/2005) as evidenced by the specification is maintained.

Burke Colvin et al. teaches a method of topically applying a composition to improve the skin’s appearance. (See [0003] and Abstract).  The composition can comprise a combination of skin active ingredients comprising palmitoyl tetrapeptide-7, methylsilanol mannuronate, and Lactobacillus ferment, a chemically compatible combination of skin active ingredients comprising plant extracts from Punica granatum, Castanea sativa, Gossypium hirsutum, and Euterpe oleracea, and a dermatologically acceptable vehicle. (See Abstract).  
The composition can also comprise Alteromonas ferment extract (along with other ingredients that are beneficial for skin) as called for in instant claim 1.(See [0018-0019]).  The Alteromonas ferment extract can be present in an amount of about 0.0001 to 99.9% which overlaps with the from 0.001 to 1% called for in instant claim 8. (See [0017]).  This reads on an effective amount of Alteromonas extract called for in instant claim 24.  
	Specifically, Burke Colvin states that as shown in the figures and examples, the inventors have discovered that the addition of Alteromonas ferment extract produces effects that are very beneficial to skin. (See [0012]).  
Burke Colvin teaches that its composition can be formulated as a serum as called for in instant claims 6 and 23. (See [0008]).  The composition can be applied to the skin of the face as called for in instant claim 9.  (See [0119]).  
Burke Colvin also teaches that the method of applying the skin care composition can be used to improve the appearance of blotchiness in skin. (See [0028]).   This reads on the condition of the skin to 
Burke Colvin does not teach an aqueous extract of stems or leaves of Myrothamnus falbellifolia or saccharide isomerate.  These deficiencies are made up with the teachings of Pauly et al., Dilallo et al. and Cals-Grierson et al.
Pauly et al. teaches a cosmetic containing the extract of a resurrection plant. (See Abstract).  Pauly teaches that its cosmetic can also comprise extract of Myrothamnus falbellifolia, since it is a resurrection plant. (See [0012]).
Pauly states at [0012]: 
According to the invention, particular preference is attributed to the family of the Myrothamnus flabellifolia which was described for the first time in 1891 by Engler and Pranti. This plant is a flat shrub which does not shed its leaves in the dry winter months, but applies them flat against the branches and comes back to life with the first summer rains. Key constituents of the extracts of its leaves are arbutin, anthocyans, polysaccharides (sucrose, glucose, trehalose, fructose, glucosyl-9-glycerol) and phytohormones (for example abscisic acid); terpenes such as, for example, carvones and perillic alcohol can also be found. Like octulose, arbutin also plays an important, albeit different, role in resistance to drought because, as a hydroquinone source, it prevents the peroxidation of unsaturated lipids in the cell membranes.  

Extract of Myrothamnus flabellifolia is called for in instant claim 1.  Pauly teaches that the extract is an aqueous extract of leaves as called for in instant claim 5. (See [0151], [0015], [0018]).  The extract can be present in an amount of about 0.001 to 1% (See [0018]).  Pauly teaches that the extract is useful for protecting skin from UV radiation, environmental stressors and dehydration.  (See [0002] and [0012] and [0164]).
Dalillo et al. (Dalillo) teaches a cosmetic composition that comprises a hexapeptide and an  exfoliating composition to improve the condition of skin and combat fine lines and wrinkles. (See Abstract).  Dalillo teaches that in combination with the hexapeptide and saccharide isomerate may be included. (See [0010] and [0020]).  Saccharide isomerate is called for in instant claim 1.  While the amount for Saccharide isomerate is not disclosed, it is listed as an additional ingredient along with 
Cals-Grierson et al. (Cals-Grierson) teaches a method of treating signs of cutaneous aging of skin and skin irritation comprising applying a composition comprising, in a physiologically acceptable medium, a sapogenin or a natural extract comprising it, in combination with at least one nitric-oxide synthase (NO-synthase) inhibitor, to skin in need thereof. (See claim 1 and Abstract and [0045] and [0050]).
Cals-Grierson teaches a method of treating skin for skin irritation and defines skin irritation to include red blotchiness. (See [0045] and [0050]).  Thus Cals-Grierson teaches that the topical administration of a nitric oxide synthase inhibitor can reduce red blotchiness in irritated skin as well as treat signs of skin aging.  The treatment of skin to inhibit nitric oxide synthase is called for in instant claim 4.
With respect to claim 4 and the language of Myrothamnus flabellifolia being capable of inhibiting Nitric Oxide Synthase, Myrothamnus flabellifolia extract is a nitric oxide synthase inhibitor as evidenced by the instant specification.   The specification describes at [0010] and [0019] an aspect of the invention as including an effective amount of Myrothamnus flabellifolia as a nitric oxide synthase inhibitor. (See specification page 5).  Thus the administration of Myrothamnus flabellifolia is also the administration of a nitric oxide synthase inhibitor as called for in instant claim 4.
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin to add 0.001 to 1% of the aqueous extract of the leaves of Myrothamnus flabellifolia as taught by Pauly et al. in order to have an active substance that can protect skin against irritants such as UV radiation, environmental stressors and dehydration as taught by Pauly.

It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin  to topically administer the composition to irritated red blotchy skin in order to reduce red blotchiness and combat sings of aging as taught by Cals-Grierson. 
The prior art is silent on the amount of reduction of skin redness and the amount of inhibition of Nitric Oxide Synthase in claims 21 and 22.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Burke Colvin et al. US 2011/0064832 in view of Pauly et al. US 2004/0081714 (4/29/2004), Dilallo et al. US 2006/0198800 (9/7/2006) and Cals-Grierson et al. US 2005/0238613 (10/27/2005) as evidenced by the specification as applied to claims 1-2, 4-6, 8-9 and 21-24 and further in view of Hines et al. US 2017/0172911 (6/22/2017).   

Burke Colvin in view of Pauly, Dilallo, and Cals-Grierson does not teach Opuntia tuna fruit extract.  This deficiency is made up for with the teachings of Hines et al. 
Hines teaches at [0039] that its invention is premised on the discovery that the active ingredients found in extracts of the Opuntia ficus-indica plant including extracts of Opuntia ficus-indica tuna and/or extracts of Opuntia ficus-indica nopal can be used to improve the improve the skin’s visual appearance, counteract the extrinsic and intrinsic effects of aging, treat erythema, inflammation, 
Hines also teaches methods of treating erythema, inflammation, rosacea, and/or psoriasis that include topically applying any of the compositions of the present invention to skin in need thereof, wherein said composition inhibits/reduces VEGF, or TNF-alpha. In some aspects, said compositions are applied to red blotches on skin. (See [0019])
It would have been prima facie obvious for one of ordinary skill at the time of the invention following the method of Burke Colvin in view of Cals-Grierson to add Opuntia tuna as taught by Hines in order to have an additional active substance that can improve the skin’s visual appearance, counteract the extrinsic and intrinsic effects of aging, treat erythema, inflammation, rosacea, psoriasis, or related disorders, and even out a person's skin tone (e.g., even out the color of skin) and reduce red blotches on skin and that can combat fine lines and wrinkles as taught by Hines.



Response to Arguments
Applicants’ arguments of February 26, 2021 have been fully considered are found to be unpersuasive.  
Applicants note that the term “or combination thereof” has been removed in the current claims and requests withdrawal of the indefiniteness rejection.  The indefiniteness rejections have been withdrawn above.
Applicants argue that Applicant has found unexpected results that a combination of Myrothamnus Flabellifolia extract and saccharide isomerate can reduce a red blotch on skin and can inhibit Nitric Oxide Synthase.  

The current claims recite in part application of the composition on a red blotch.  The references do not teach or made obvious application of the claimed ingredient onto a red blotch on skin.  Applicants assert that the claims are directed to a new and non-obvious use of the claimed ingredients.  
Applicants’ obviousness arguments have been carefully reviewed and are found to be unpersuasive.  Cals-Grierson teaches that the topical administration of a nitric oxide synthase inhibitor can reduce red blotchiness in irritated skin as well as treat signs of skin aging.  Cals-Grierson teaches a method of treating skin for skin irritation and defines skin irritation to include red blotchiness. (See [0045] and [0050]).  Cals-Grierson does teach a method for treating a red blotch.  
Pauly teaches that the Myrothamnus flabellifolia extract is useful for protecting skin from UV radiation, environmental stressors and dehydration.  (See [0002] and [0012] and [0164]).  This is treating skin for signs of skin aging, which is the same thing that Cals-Grierson is teaching treating skin for.
Therefore, the prior art teaches the exact same method steps as those claimed.  Specifically, the prior art teaches a method that involves the step of applying a topical composition to a red blotch of skin (Cals-Grierson teaches a method of applying a composition to irritated skin which it defines to be a 
It would have been obvious at the time of the invention to combine two known anti-aging skin actives based on a common function.  Thus, a prima facie case of obviousness has also been made out because there is a strong obviousness case for combining two known compositions based on a common function (See MPEP 2144.06).  (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) 
Thus, it would not matter whether it was known or not at the time of the filing of the instant invention that Myrothamnus flabellifolia extract is a nitric oxide synthase inhibitor.  There are other motivations to add the Myrothamnus flabellifolia to the composition being administered to skin, as set forth in the rejection above.
The articulated motivation for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
With respect to the asserted unexpected properties of a combination of Myrothamnus Flabellifolia extract and saccharide isomerate being able to reduce a red blotch on skin, Applicants do not appear to have established that there is something unexpected in the unexpected properties that they claim.  Table 33, cited by Applicants, does not have any comparative data.  Thus the data provided shows that the invention works but there is no comparison to the prior art.  
Evidence that the invention works is not evidence that the data is unexpected.   Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  
It is simply unclear how a 1.48% difference after 2 weeks of use (a time period which is not even recited in the claims) is of statistical and practical significance.  Thus Applicants have not established the unexpected results that they are asserting.  

     
Conclusion
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616